Exhibit 10.1

 

 

Directors' Compensation for 2006

 

For fiscal 2006, members of the Board of Directors (other than the Non-Executive
Chairman of the Board) (the "Directors") shall be paid the following fees for
their Board-related services:

 

Board Membership Fees. Each Director shall be paid an annual fee of $95,000
comprised of $35,000 cash, payable quarterly, and $60,000 of the Company's
Common Stock issuable under the Company's 2003 Stock Incentive Plan and payable
after the Company’s 2006 annual meeting of stockholders. In addition to such
annual fee, each Director shall be paid a $1,500 per day fee for each Board
meeting he or she attends. Directors also receive reimbursement for out of
pocket expenses incurred in connection with their service as Directors.

 

Committee Membership Fees. In addition to the Board membership fees specified
above, Directors who serve on any Board committees shall be paid $1,200 per day
per Committee meeting attended.

 

Committee Chairman Fees. In addition to the Board membership fees and the
Committee membership fees specified above, Directors who serve as chairmen of
the following Board committees shall be paid as follows:

 

Audit Committee. The chairman of the Audit Committee shall be paid an annual fee
of $10,000.

 

Compensation Committee. The chairman of the Compensation Committee shall be paid
an annual fee of $5,000.

 

Nominating and Governance Committee. The chairman of the Nominating and
Governance Committee shall be paid an annual fee of $5,000.

 

For fiscal 2006, the Non-Executive Chairman of the Board shall be paid an annual
fee of $200,000, payable monthly, plus $110,000 of the Company's Common Stock
issuable under the Company's 2005 Stock Incentive Plan and payable after the
Company’s 2006 annual meeting of stockholders. The Non-Executive Chairman of the
Board does not receive any additional compensation associated with his Board
service (including for service as chairman of any Board committee) other than
reimbursement for out of pocket expenses incurred in connection with his
service.

 

 

 

 

 